                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA
GAIGE WHITE                                                          CIVIL ACTION
VERSUS                                                               NO. 18-12357
ROBERT TANNER ET AL.                                                 SECTION "A" (2)
                                        ORDER

       The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure of

plaintiff to file an objection to the Magistrate Judge's Report and Recommendation,

hereby approves the Report and Recommendation of the United States Magistrate Judge

and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that plaintiff's motion for a temporary restraining order and a

preliminary injunction, Record Doc. No. 3, is DENIED.

                                                  4th day of ______________,
                    New Orleans, Louisiana, this ______         January         9
                                                                             201_.


                                                 __________________________________
                                                  UNITED STATES DISTRICT JUDGE
